This is an appeal from a decree dismissing complainant's bill of complaint advised by Vice-Chancellor Egan, who filed conclusions, which are not reported.
The bill sets forth three causes of action, the first of which sought to compel the defendants, Rose Dinnerstein and her husband, Louis Dinnerstein, to account for rents which it was alleged the defendants had collected from the occupants of certain premises owned by complainant (the mother of the defendant Rose Dinnerstein) and for rents due from defendants for premises occupied by them; the second sought to compel the cancellation of a mortgage held by the defendant Rose Dinnerstein on premises complainant claimed to own, which mortgage it was alleged had been paid from the rents collected by defendants; and the third sought to set aside the conveyance of said premises made by complainant to her said daughter, Rose Dinnerstein, and to compel her and her said husband to reconvey said premises to the complainant.
We have examined the proofs and concur in the conclusions of the learned vice-chancellor that the evidence did not sustain the allegations of the bill. We are, therefore, of the opinion that the bill of complaint was properly dismissed.
The decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 14.
 For reversal — None. *Page 369